Citation Nr: 9918096	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to burial benefits, including a plot or 
internment allowance.


REPRESENTATION

Appellant represented by:	Tracy J. Newhouse, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  He died on July [redacted], 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 determination by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to burial benefits, including a plot or 
internment allowance.  A notice of disagreement was received 
in May 1997, and a statement of the case was issued in June 
1997.  The appellant's substantive appeal was received in 
August 1997.  The appellant testified at an RO hearing in 
October 1998.

In her August 1997 substantive appeal, the appellant 
indicated that she wanted a hearing before he Board.  In 
correspondence received in April 1998, the appellant 
indicated that she wished to withdraw her request for a Board 
hearing.

The Board observes that in November 1998, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  No notice of disagreement has been received 
from that determination, and this issue is not in appellate 
status.



FINDINGS OF FACT

1.  The veteran died in a non-VA facility on July [redacted], 1995.

2.  At the time of his death, the veteran was not in receipt 
of pension or compensation benefits, and did not have an 
original or reopened claim pending for such benefits.

3.  At the time of his death, he was not traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care, nor did he die while admitted 
to a hospital, domiciliary or nursing home under VA 
authority.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, including 
plot or interment allowance, have not been met.  38 U.S.C.A. 
§§ 2302, 2303, 2307 (West 1991); 38 C.F.R. §§ 3.1600, 3.1605 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to burial 
benefits, including a plot or internment allowance.

The veteran's certificate of death indicates that he died in 
the St. Vincent Community Hospice on July [redacted], 1995.  As noted 
in the Introduction, service connection has not been granted 
for the cause of the veteran's death.  The Board further 
observes that at the time of his death, the veteran was not 
in receipt of pension or compensation benefits, and did not 
have an original or reopened claim pending.

At her October 1998 RO hearing, the appellant stated that if 
she had known that the veteran was eligible for veteran's 
benefits, she would have taken him immediately to the 
Veterans Hospital when she brought him back to Indiana from 
Florida.  She stated that she "wasn't aware that he was 
eligible until after the fact."  She stated that he did 
receive outpatient treatment from a VA center shortly before 
his death.  However, she indicated that the veteran was not 
offered a hospice program, and no VA physician suggested that 
he should be admitted to a VA hospital.

Burial expenses of deceased veteran's are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service-connected, burial benefits are payable if: (1) at 
the time of death the veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending at the time of his death.  38 
U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)-(2).

Burial benefits are also payable if the deceased was a 
veteran of any war or was discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty, and the body of the deceased is being held 
by a State (or political subdivision of a State) and there is 
no next of kin or other person claiming the body of the 
deceased veteran, and there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3).

In addition, burial benefits are paid if the veteran died of 
a nonservice-connected condition while properly hospitalized 
by VA.  38 C.F.R. § 3.1600(c).  Under applicable regulations, 
"hospitalized by the VA" means admission to a VA facility 
for hospital, nursing home or domiciliary care.  38 U.S.C.A. 
§ 2303(a); 38 C.F.R. § 3.1600(c).  Even if the veteran was 
not hospitalized in such a facility, benefits may still be 
paid if he died while traveling under prior authorization at 
the VA's expense to or from a specific place for the purposes 
of examination, treatment, or care.  38 C.F.R. § 3.1605.

In this case, the evidence shows that none of the criteria 
for payment of burial expenses have been met.  The veteran 
was not in receipt of service-connected disability benefits, 
nor did he have an original or reopened claim pending at the 
time of his death.  As such, at the time of his death he was 
not in receipt of pension or compensation.  Furthermore, the 
claims file does not contain any evidence that the veteran 
died in a VA facility or while admitted to a hospital, 
domiciliary or nursing home under VA authority.  In fact, the 
record clearly establishes that the veteran died in a private 
hospice, and it is not disputed otherwise.  Finally, there is 
no evidence or allegation that the veteran was traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment or care at the time of his death, nor 
did he die while admitted to a hospital, domiciliary or 
nursing home under VA authority.  Additionally, the veteran's 
body was not unclaimed with his body held by a State or a 
political subdivision of a State.  Therefore, there is no 
basis upon which a grant of burial benefits may be 
predicated. 

When a veteran dies from nonservice-connected causes, a 
certain sum may be paid as a plot or interment allowance.  
Entitlement is subject, in part, to the following conditions: 
(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c) discussed above; and the 
conditions set forth in 38 C.F.R. § 3.1604 relating to burial 
in a State veteran's cemetery are met; or the veteran was 
discharged from active military service for a disability 
incurred or aggravated in the line of duty (or at the time of 
discharge had such disability, shown by official records, 
which in medical judgment would have justified a discharge 
for disability); and the veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).

As previously discussed, eligibility for VA burial allowance 
has not been established.  Further, the record does not 
reflect that the veteran was discharged from service for a 
disability incurred or aggravated in the line of duty or at 
the time of discharge had such disability, as shown by 
official service records, which in medical judgment would 
have justified a discharge for the disability.  The appellant 
reported on her application for benefits that the veteran was 
not buried in a state owned cemetery, or section thereof, 
used solely for persons eligible for burial in a national 
cemetery.  As such, payment of the plot or interment 
allowance would not be warranted in this case.  38 U.S.C.A. § 
2303(b); 38 C.F.R. § 3.1600(f).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

